United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 13, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60105
                           Summary Calendar



DANNY WILLIAMS

                       Plaintiff - Appellant

     v.

ALBERTO R GONZALES, US ATTORNEY GENERAL, UNITED STATES DEPARTMENT
OF JUSTICE FEDERAL BUREAU OF PRISONS

                       Defendants - Appellees

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 5:03-CV-442
                       --------------------

Before KING, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Danny Williams appeals from the district court’s order

granting summary judgment to the defendants in his Title VII suit

alleging discrimination based on race and gender.    We review the

district court’s order de novo.     American Home Assur. Co. v.

United Space Alliance, LLC, 378 F.3d 482, 486 (5th Cir. 2004);

see also FED. R. CIV. P. 56.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60105
                                -2-

     Williams presents no argument in his brief concerning

allegations of discrimination based on gender.     Accordingly,

those claims are deemed abandoned.   See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).     Similarly, Williams offers

no argument concerning the district court’s conclusion that

Williams exhausted administrative remedies only with respect to

incidents occurring after March 27, 2002, which was 45 days prior

to his first contact with the EEO Counselor, and that all other

claims were unexhausted and time-barred.    By failing to address

the basis of the district court’s decision, Williams has

abandoned claims related to incidents prior to March 27, 2002.

See Yohey, 985 F.2d at 224-25; Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Williams argues that he was demoted from Food Services

Administrator to Training Instructor as a result of Associate

Warden Fisher’s racial animus and conspiracy with other prison

supervisory officials.   To establish a prima facie case of

discrimination, a plaintiff must have shown that (1) he was

subject to adverse treatment or was denied an employment benefit

or opportunity by the employer; (2) he as a member of a protected

group; and (3) a similarly situated individual not a member of

his protected group was treated more favorably.     See McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); see also

Auguster v. Vermilion Parish School Bd., 249 F.3d 400, 403 (5th

Cir. 2001).   Williams has not shown that persons outside of a
                           No. 05-60105
                                -3-

protected class were treated more favorably than he or that the

legitimate performance-related reason articulated by the

defendants for the demotion was pretextual.   See St. Mary’s Honor

Ctr. v. Hicks, 509 U.S. 502, 507 (1993).

     Williams also argues that he received ineffective assistance

of counsel because his attorney did not produce testimony from

witnesses that allegedly would have created a genuine issue of

material fact.   The right to effective assistance of counsel does

not apply in a civil context.   Sanchez v. U.S. Postal Serv., 785

F.2d 1236, 1237 (5th Cir. 1986).   Williams further asserts in his

statement of issues that the defendants ignored an order from the

EEOC to take corrective action regarding his complaint.    This

issue is not addressed because it is raised for the first time on

appeal and is inadequately briefed.   See Leverette v. Louisville

Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999); Yohey, 985 F.2d at

224-25.   The district court did not err in its summary judgment

order.

     AFFIRMED.